DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on December 17, 2018. 
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Status of Claims
This action is in reply to the communication filed on June 18, 2019.
Claims 1 – 10 are currently pending and have been examined. 


Specification
The disclosure is objected to because of the following informalities: 
Paragraph [0035] of the specification refers to Fig.1, but appears to be discussing the structure of the OLED as show in Fig. 3.  
Appropriate correction is required.

Claim Objections
Claims 9 and 10 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  Accordingly, the claims have not been further treated on the merits.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1  and 7 - 9  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by '243 (CN107011243A, using the provided machine translation).
As per claim 1, ‘243 teaches:
A thermally active delayed fluorescent compound, comprising a chemical structure of formula I 
    PNG
    media_image1.png
    114
    166
    media_image1.png
    Greyscale
 (‘243 teaches compound 
    PNG
    media_image2.png
    179
    197
    media_image2.png
    Greyscale
, on page 13, which reads on the claimed compound wherein the carbazole groups are the electron donating groups of R. In [0021], ‘243 teaches that the compounds are TDAF.)
As per claim 7, ‘243 teaches:
An organic electroluminescent diode device comprising a substrate, a first electrode disposed on the substrate, an organic functional layer disposed on the first electrode, a second electrode disposed on the organic functional layer of the first electrode ([0101]: “The present invention relates to a light-emitting device. The light emitting device includes an anode, a cathode, and at least one organic layer disposed between the anode and the cathode.”)
Wherein the organic functional layer comprises an organic film or a multilayered organic film and at least one of organic film is a luminescent layer and wherein luminescent layer comprises the thermally activated delayed fluorescent compound 
As per claim 8, ‘243 teaches:
Wherein the luminescent layer is formed by vacuum evaporation or solution coating (Examiner notes that this is a product by process limitation. Absent a showing to the contrary, it is Examiner's position that the article of the applied prior art is identical to or only slightly different than the claimed article.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The burden has been shifted to Applicant to show unobvious difference between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  The applied prior art either anticipated or strongly suggested the claimed subject matter.  It is noted that if Applicant intends to rely on Examples in the specification or in a submitted declaration to show unobviousness, Applicant should clearly state how the Examples of the present invention are commensurate in scope with the claims and how the Comparative Examples are commensurate in scope with the applied prior art.)
As per claim 9, ‘243 teaches:
Wherein a material of the luminescent layer is a mixture of a host material and a guest material ([0160]: “The requirement for the host material is to transfer energy to the guest dopant material.”)
The guest material is selected from one or more of the thermally activated delayed fluorescent compounds ([0160]: “When the aromatic compound provided by the present invention occupies a minor proportion, it is used as a guest dopant material.”)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over '243 (CN107011243, using the provide machine translation).
As per claims 2 and 3, ‘243 teaches that the DG group, which is interpreted as the electron donating group can be a C6 – C72 nitrogen containing aromatic group ([0017]), and teaches formulas III- 1 and III-5, as representative groups
    PNG
    media_image3.png
    196
    239
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    189
    314
    media_image4.png
    Greyscale
. ‘243 further teaches several compounds where the claimed electron donating groups are present on aryl groups with trifluoromethyl substitutions, including
    PNG
    media_image5.png
    179
    390
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    149
    166
    media_image6.png
    Greyscale
. 
Based on these teachings, it would have been obvious to one of ordinary skill in the art to modify the structure of the previously shown compound by substituting the carbazole groups to arrive at the claimed compounds of claims 2 and 3. 
‘243 includes each element claimed, with the only difference between the claimed invention and ‘243 being a lack of the aforementioned combination being explicity stated. It .

Claims 4 – 6 are rejected under 35 U.S.C. 103 as being unpatentable over ‘243 (CN107011243, using the provided machine translation) as applied to claims 1 – 3, and 7 – 9, above and further in view of Tasaki (US20210005826A1). 
As per claims 4 – 6, ‘243 teaches the compounds claimed. ‘243 does not teach the synthesis method claimed.
Tasaki teaches a compounds with benzene rings bonded to nitrogen containing ring systems ([0131]), which are similar to the compounds taught by ‘243. Tasaki further teaches:
A method for preparing including adding the raw materials, palladium acetate, and tri-tert-butylphosphine tetrafluoroborate to a reaction flask and anhydrous, degassed toluene is added to the glove box under an argon atmosphere and a reaction is performed, the reaction solution is extracted with dichloromethane, and the reaction solution is purified by column chromatography having a stationary phase of silica gel and a yield is calculated ([0417]: “Under argon atmosphere, a solution of …. Palladium acetate… tri-t-butylphosphine tetrafluoroborate… and sodium t-butoxide… in toluene was stirred at 100C for 6 h. After the reaction, water was added and the reaction solution was extracted 
Examiner is of the opinion that the specific ratio of reactants, and the timing and temperature of the reaction are non-critical elements and the claimed ratios, timing and temperature could be obtained by routine experimentation, therefore the claimed values would have been obvious to one of ordinary skill in the art before the effective filing date. See MPEP 2133.05 IIA.
It would have been obvious to one of ordinary skill in the art to use the claimed synthesis method to obtain the claimed compounds because Tasaki establishes that the synthesis method was known in the art as being suitable for synthesizing compounds with similar structures.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over ‘243 (CN107011243, using the provided machine translation) as applied to claims 1 – 3, and 7 – 9, above and further in view of Nakano (US20170352817A1). 
As per claim 10, ‘243 teaches:
Wherein the substrate is a glass substrate a material of the first electrode is indium tin oxide ([0166]: “The glass plate is coated with a transparent conductive layer of indium tin oxide.”)
Wherein the organic functional layer comprises a multilayered organic film and the multilayered organic film comprises a hole injection layer, a hole transport layer, a luminescent layer, and an electron transport layer ([0024 – 0030]: “Fig. 1 is a schematic diagram of the structure of a light emitting device in a specific embodiment of the present invention. 10- Light-emitting device; 11-anode; 12-hole transport layer 12-luminous 
Wherein the guest material is selected from one or more of the thermally activated delayed fluorescence compounds ([0160]: “When the aromatic compound provided by the present invention occupies a minor proportion, it is used as a guest dopant material.”)
‘243 does not teach:
The second electrode is a two-layered composite structure made of a lithium fluoride layer and an aluminum layer
Wherein a material of the hole injection layer is molybdenum trioxide 
Wherein a material of the hole transport layer is tris(4-carbazoyl-9-ylphenyl)amine (TCTA)
Wherein a material of the electron transport layer is 1,3,5-tris(3-pyridyl-3-phenyl)benzene (Tm3PyPB) 
Wherein a material of the luminescent layer is a mixture of a host material and a guest material and the host material is Bis(2-(diphenylphosphino)phenyl)ether oxide (DPEPO)
Nakano teaches polycyclic compounds for use in organic electroluminescence devices (Abstract). Nakano further teaches:
The second electrode is a two-layered composite structure made of a lithium fluoride layer and an aluminum layer ([0162]: “… a layer with a thickness of about 0.5 nm was formed using lithium fluoride (Li) and a second electrode with a thickness of about 100nm was formed using aluminum (Al).”)
Wherein a material of the hole injection layer is molybdenum trioxide ([0120]: “The hole transport region HTR may further include a charge generating material other than the above-described materials to improve conductivity…. The charge generating material may be… a metal oxide such as… molybdenum oxide.”)
Wherein a material of the hole transport layer is tris(4-carbazoyl-9-ylphenyl)amine (TCTA) ([0118]: “The hole transport layer may include… TCTA.”)
Wherein a material of the electron transport layer is 1,3,5-tris(3-pyridyl-3-phenyl)benzene (Tm3PyPB) ([0136]: “When the electron transport region ETR includes electron transport layer ETL, the electron transport region may include… 1,3,5-tri[3-pyridyl)-pheny-3-yl]benzene…”)
Wherein a material of the luminescent layer is a mixture of a host material and a guest material and the host material is Bis(2-(diphenylphosphino)phenyl)ether oxide (DPEPO) ([0130]: “The emission layer may include a host. The host may include commonly used materials, for example… DPEPO.”)
It would have been obvious to one of ordinary skill in the art to modify the device of ‘243 to use the claimed materials in the claimed layers because Nakano establishes that these materials were known in the art as being suitable for use in the claimed layers. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960), Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), and MPEP § 2144.07. 
	
Conclusion
All claims are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US20180170914A1 and US20180016493A1 also teaches broad Markush structures which may be used in rejections against the current claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA N CHANDHOK whose telephone number is (571)272-5780.  The examiner can normally be reached on Monday through Friday from 6:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW K BOHATY/Primary Examiner, Art Unit 1796                                                                                                                                                                                                        



/J.N.C./Examiner, Art Unit 1789